Citation Nr: 0429786	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of foreign matters in the eyes, 
including keratitis and conjunctivitis, from October 22, 
1997, to September 30, 1999.

2.  Entitlement to a compensable evaluation for residuals of 
foreign matters in the eyes, including keratitis and 
conjunctivitis, for the period from October 1, 1999, to 
include restoration of a 10 percent disability rating for 
residuals of foreign matters in the eyes, effective October 
1, 1999.

3.  Entitlement to service connection for headaches, 
including as secondary to service-connected keratitis and 
conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983, with continued service in the United States Army 
Reserve, including a period of inactive duty training from 
May 4, to May 5, 1996.

This appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating action of June 1998, the 
RO granted service connection for keratitis, evaluated as 10 
percent disabling, effective October 22, 1997; that rating 
action also denied service connection for headaches, 
secondary to keratitis.  Following two VA examinations in 
October 1998, a rating action of November 1998 proposed to 
reduce the evaluation for bilateral keratitis, from 10 
percent to 0 percent; that rating action also denied service 
connection for migraine headaches, secondary to bilateral 
keratitis.  

The veteran offered testimony at a hearing before a hearing 
officer at the RO in December 1998.  A transcript of the 
hearing is of record.  A Hearing Officer's decision, dated in 
July 1999, implemented the reduction of the evaluation for 
bilateral keratitis, from 10 percent to 0 percent, effective 
October 1, 1999.  In a January 2000 VA Form 9, the veteran 
requested a Travel Board hearing at the RO.  However, the 
veteran withdrew his request for a hearing in September 2004.  
38 U.S.C.A. § 20.704(e) (2003).  


REMAND

The Board finds that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.  

Regarding the claim of entitlement to a higher initial 
evaluation for the bilateral eye disorder, the RO in a June 
1998 decision granted service connection for that disorder 
and assigned a 10 percent evaluation, effective from October 
22, 1997.  In a statement, dated in July 1998, the veteran 
indicated that he still had a lot of problems with his eyes 
and that the 10 percent rating was unfair.  Construing that 
statement liberally, the Board finds that the veteran has 
submitted a notice of disagreement with the rating assigned 
in June 1998.  With a notice of disagreement having been 
timely submitted, a statement of the case must be issued by 
the RO, to afford the veteran the opportunity to perfect an 
appeal.  38 C.F.R. § 19.26 (2003).  The United States Court 
of Appeals for Veterans Claims has held, in such 
circumstances, that the Board must remand the claim to the RO 
for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Additionally, on remand, the RO should complete any 
additional development deemed necessary.  38 C.F.R. § 19.26 
(2003).  

Consequently, the Board will remand the issue of entitlement 
to an initial rating in excess of 10 percent for residuals of 
foreign matter in the eyes, including keratitis and 
conjunctivitis, to the RO for the issuance of a statement of 
the case on that issue, which reflects its proper procedural 
status as noted herein.  See 38 U.S.C.A. § 7105(d)(1) 
(issuance of SOC required after filing of NOD).  

As noted above, the Hearing Officer's decision of December 
1998 reduced the veteran's rating for residuals of foreign 
matter in the eyes, including keratitis and conjunctivitis, 
from 10 percent to 0 percent disabling, effective October 1, 
1999.  In July 1999, the veteran filed a Notice of 
Disagreement with the reduction.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it would 
not review claims in a piecemeal fashion, and that a decision 
on a given claim . . . was not a final order when an 
"inextricably intertwined" question remained undecided and 
pending.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
The Board finds that the issue of restoration of a 10 percent 
disability rating is inextricably intertwined with the issues 
of an initial rating in excess of 10 percent prior to October 
1, 1999, as well as a compensable rating for the same 
disorder, on and after October 1, 1999.

In addition, the Board finds that additional medical 
development to evaluate the veteran's eye disorder would 
prove useful in this case, and is consistent with VA's duty 
to assist.  He was most recently examined by VA in May 1999, 
which was five years ago at this point.  In light of the fact 
that the veteran alleges his eye disorder is more disabling 
than currently rated, the Board believes a new examination is 
in order.  See e.g. Massey v. Brown, 7 Vet. App. 204 (1994); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, particularly if there is no additional 
medical evidence which adequately addresses the level of 
impairment of the disability since the previous examination).  
The duty to assist in this manner is also consistent with the 
VCAA.  

The veteran is also seeking service connection for headaches, 
which he contends began during a period of inactive duty 
training in May 1996.  At his personal hearing in December 
1998, it was argued that the veteran's headaches developed as 
a result of the chemicals splashed in his eyes in service.  
The veteran also reported that the military doctors at Fort 
McPherson told him that he had migraine headaches.  

Medical records from the United States Army Reserves indicate 
that the veteran was seen in July 1996, at which time it was 
noted that he had a history of bilateral keratitis, with 
persistent eye pain and recurrent headaches; Midrin was 
prescribed.  In July 1997, the veteran was seen for a refill 
of Midrin; he indicated that his last headache was the day 
before his visit.  He noted that the headaches are brought on 
by loud noises.  The assessment was renew of Midrin, 
secondary to onset of headaches.  An October 1997 progress 
note reflects an assessment of vascular headaches.  

Service connection may be established for disability 
resulting from injury incurred while performing inactive duty 
training.  38 U.S.C.A. § 101(24), 106; 38 C.F.R. § 3.6(a).  
In a rating decision dated in July 1999, the RO noted the 
following:  "Non-injury headaches (such as migraines per se) 
beginning during the inactive duty term (which by the by is 
not shown) are not service-connectable per 38 C.F.R. § 3.6(a) 
and (d)."

While the medical evidence clearly indicates that the veteran 
suffers from headaches, the record contains conflicting 
opinions or rationale regarding the etiology of the veteran's 
headaches.  Following an October 1998 VA examination, the 
examiner indicated that the veteran had Cephalgia 
(headaches), secondary to right mild conjunctivitis, and 
Cephalgia secondary to sinusitis.  In a later VA examination 
of May 27, 1999, however, another examiner provided an 
opinion that he did not believe that the veteran suffered any 
significant ocular irritation related to his prior eye 
condition; and, he did not feel that the eye condition played 
any role in any headaches that he may be experiencing.  In 
yet another VA examination on May 28, 1999, the examiner 
stated that the veteran had headaches, and those headaches 
were due to problems of vision such as myopia and poor 
correction of those problems; he also stated that the 
veteran's sinusitis contributed to his headaches.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), includes any aggravation of a veteran's 
non-service-connected condition which is proximately due to, 
or the result of, a service-connected condition, and that 
veterans shall be compensated for the degree of disability 
over and above the degree of disability existing prior to any 
such aggravation.  Consequently, the Board finds that in 
light of this decision by the Court, further adjudication of 
this issue must be undertaken to include Allen v. Brown, 7 
Vet. App. 439 (1995), and 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  

VA regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2003); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this case, there is evidence of a current disability.  
There is also evidence linking that disability to a service-
connected disability; although that is contradicted.  As none 
of the opinions of record contains adequate reasoning, the 
Board has an insufficient basis on which to make a decision 
on the claim.  Accordingly, an additional examination and 
opinion is needed.  See 38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must issue an SOC addressing 
the issue of the veteran's claim of 
entitlement to an initial rating in 
excess of 10 percent for residuals of 
foreign matters in the eyes, including 
keratitis and conjunctivitis, effective 
prior to October 1, 1999.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review, he must submit a 
substantive appeal.  If, and only if, he 
perfects an appeal concerning this claim 
should it be returned to the Board.  

2.  The veteran should be requested to 
identify all medical providers who have 
treated him for his headaches and his 
service-connected eye disorder since 
October 1999.  The RO should obtain 
records of any treatment identified by 
the veteran that have not already been 
associated with record.

3.  The veteran should be afforded an 
examination by a VA ophthalmologist or 
other appropriate physician, in order to 
determine the current severity of any 
residuals of foreign matters in his eyes, 
including keratitis and conjunctivitis.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed.  The examiner should 
specifically comment on whether there is 
any pain, rest requirements, or episodic 
incapacity related to the veteran's eye 
disorder.  

4.  The veteran should be afforded a VA 
examination to determine whether he 
currently has a chronic headache disorder 
and, if so, whether such is at least as 
likely as not to have been due to an 
injury during the veteran's military 
service in May 1996 or whether any 
chronic headache disorder is at least as 
likely as not caused by or aggravated by 
his service-connected keratitis and 
conjunctivitis.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should provide a rationale for 
any opinion expressed.  If the examiner 
is unable to formulate an opinion without 
resort to speculation, this should be so 
noted.

5.  Thereafter, the RO should review the 
record and readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


